Citation Nr: 1341955	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-05 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for left knee chondromalacia, evaluated as 10 percent disabling (excluding the period of a 100 percent disability rating for post-surgical convalescence from May 23, 2011 to July 1, 2011).

3.  Entitlement to an increased rating for right knee chondromalacia, evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for left knee arthritis, evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for right knee arthritis, evaluated as 10 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970 and from October 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board notes that the Veteran submitted a notice of disagreement with a July 2012 denial of entitlement to service connection for a peripheral nerve lesion of the right hand.  A statement of the case was provided to the Veteran in May 2013.  No substantive appeal or further disagreement is of record.  Thus, the Board does not have jurisdiction over such a claim.

(The issues of an increased initial rating for PTSD and entitlement to TDIU are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

The Veteran's service-connected right and left knee disabilities have been manifested by swelling and popping, and pain without compensable loss of range of motion; there is no objective evidence of lateral instability or recurrent subluxation or locking.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2013).

2.  The criteria for a disability rating in excess of 10 percent for right knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2013).

3.  The criteria for a disability rating in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2013).
 
4.  The criteria for a disability rating in excess of 10 percent for left knee chondromalacia, not including the period of a 100 percent disability rating for post-surgical convalescence from May 23, 2011 to July 1, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in December 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims decided herein.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claims decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

An October 2008 Board decision adjudicated the Veteran's claims for an increased rating for bilateral knee disabilities.  The Veteran submitted a further claim for increased ratings and unemployability in December 2008.  The current appeal with respect to the knees arises from this later claim.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Id. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 

Throughout the rating period on appeal, separate 10 percent disability rating have been assigned for the Veteran's right and left knee disabilities under Diagnostic Codes 5010-5260 and 5257.  

Under Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a disability rating of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Limitation of flexion of the leg to 60 degrees warrants a noncompensable disability rating.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent disability rating.  A 20 percent disability rating requires that flexion be limited to 30 degrees.  A 30 percent disability rating requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a noncompensable disability rating.  A 10 percent disability rating requires that extension be limited to 10 degrees.  A 20 percent disability rating requires that extension be limited to 15 degrees.  A 30 percent disability rating requires that extension be limited to 20 degrees.  A 40 percent disability rating requires that extension be limited to 30 degrees.  A 50 percent disability rating requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257, a 10 percent disability rating may be assigned for slight recurrent subluxation or lateral instability.  When moderate, a 20 percent disability rating may be assigned, and when severe, a 30 percent disability rating  may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

As noted above, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban, 6 Vet. App. at 262.  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Turning to the evidence of record, the Veteran was afforded a VA examination in January 2009.  The Veteran described his primary symptomatology as pain and stiffness; pain increased with prolonged standing and weight bearing.  The Veteran reported that he did not have locking episodes or falling but did have swelling and popping with flare-ups.  The Veteran used a cane and knee braces.  The Veteran reported that he had not worked since 2003 and could not do his prior job due to knee pain.  The Veteran's range of motion was flexion on the right from 0 to 90 and from 0 to 110 with repetitive motion, extension was full without pain; on the left was 0 to 168 degrees of flexion, extension was full but was at 0 to 72 degrees with repetition.  There was objective pain at the end of flexion bilaterally.  The testing for stability, drawer testing, Lachman testing, cruciate ligaments and collateral ligaments was all normal.  The McMurray testing was barely objectively possible on the left and negative on the right.  X-rays in October 2008 indicated minimal degenerative changes.  

VA treatment records indicate that the Veteran received injections into his knees due to regular complaints of pain.  More specifically, the Veteran complained of knee popping and swelling in May 2009.  A November 2009 treatment note indicates the Veteran had full range of motion in his knees bilaterally.

The Veteran was afforded another VA examination in March 2011.  The Veteran reported he had chronic pain rather than flare-ups.  He reported swelling, giving away a little bit, and increased pain with squatting, weight bearing or going up stairs or steps.  The examiner noted that a VA treatment note in December 2010 indicated mild to moderate arthrosis of the knees.  The Veteran's knees were not swollen with minus 5 degrees of extension bilaterally.  The Veteran's flexion was from 5 to 130 degrees on the right and 5 to 120 degrees on the left, with pain throughout the range-of-motion testing.  The examiner was unable to demonstrate any evidence of ligamentous instability.  There was no further limitation of motion with repetitive testing.  X-rays revealed mild degenerative changes.  The examiner indicated that the Veteran could work at a desk or other sedentary type work.  

VA treatment records indicate that the Veteran complained of popping with pain in February 2010 for which he received a series of injections.  In April 2011, he was diagnosed with internal derangement of the left knee due to a meniscal tear.  In May 2011, he had a left knee arthroscopy with partial meniscectomy of both the medial and lateral menisci.  Post-operative treatment in June 2011 revealed that he had no effusion and good range of motion with strong extension, and the Veteran reported that his knee felt good.

The Veteran was afforded another VA examination in September 2011.  The Veteran reported that his left knee was a little better after the surgery but he still had popping and swelling.  He reported chronic pain rather than intermittent flare-ups.  In his right knee, he had flexion to 125 degrees with extension ending at 5 degrees with no objective evidence of painful motion.  In his left knee, he had flexion to 125 degrees with objective evidence of pain beginning at 105 degrees and extension ending at 5 degrees with objective evidence of painful motion.  There was no additional limitation of range of motion following repetitive testing.  The functional impairment in the Veteran's knees bilaterally was less movement than normal with pain.  The Veteran had pain on palpitation.  Muscle strength testing was normal; joint stability testing was normal; there was no current evidence or history of recurrent patellar subluxation or dislocation.  The residual of the Veteran's left knee meniscal surgery was that he continued to have pain.  The Veteran used a brace and a cane.  The Veteran's x-rays revealed arthritis but with no evidence of patellar subluxation.  The examiner opined that the Veteran would be able to work but would be restricted to a desk or sedentary type work.  

Additional VA treatment records indicate that he continued to be treated with shots in his knee for complaints of pain.

The Veteran's knee disabilities have been rated as 10 percent disabling for arthritis of the knee substantiated by X-ray findings with limitation of motion that is less than compensable under Diagnostic Code 5260.  The evidence of record for the period of the appeal shows the limitation of flexion of the Veteran's leg bilaterally has never been determined to be 45 degrees or less and extension has not been determined to be 10 degrees or more.  Consequently, a compensable disability rating is not warranted under either Diagnostic Code 5260 or 5261.  The Board has appropriately considered additional functional limitation due to factors such as pain and weakness, but the objective evidence still fails to show a disability picture more nearly approximating the next higher evaluation for limited motion of the knees when considering objective evidence of painful motion.  See DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32; see also 38 C.F.R. §§ 4.40, 4.45 (2013).

The Board has also considered whether any alternate diagnostic code provisions might afford a higher disability rating for the Veteran's disabilities.  However, as ankylosis and impairment of the tibia are not shown, Diagnostic Codes 5256 and 5262 do not apply.  

As noted above, the Veteran currently has separate disability ratings under Diagnostic Code 5257 for instability.  However, the VA examinations specifically found that there was no instability or subluxation of the right knee.  While it was noted that the Veteran used a brace for his knees, he only noted a little bit of giving way.  There is no competent evidence (clinical findings) of record to the contrary, which is, showing that the Veteran does have knee instability/subluxation.  In any case, he is currently evaluated as 10 percent disabled for slight instability/subluxation of each knee.  Thus, the Board finds that the preponderance of the evidence is against a higher disability rating for instability/subluxation.

Alternatively, Diagnostic Code 5258 provides a 20 percent disability rating when the evidence demonstrates semilunar cartilage which is dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  In this case, there is no indication of dislocation or locking and, thus, Diagnostic Code 5258 is not helpful to the Veteran.

Further regarding separate ratings, the Board again acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the medical findings do not establish loss of either knee flexion or extension to a compensable degree.  Thus, assignment of separate disability ratings for limitation of flexion and extension is not warranted.

In sum, for the reasons discussed, a disability rating in excess of 10 percent for arthritis and 10 percent for instability for each knee is not warranted.  As the level of severity of his disabilities has remained relatively stable according to the available evidence throughout the claim, staged ratings are not for application.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected  knee disabilities are manifested by signs and symptoms such as pain and a slight loss of range of motion.  These signs and symptoms are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's knee disabilities because the rating criteria contemplate his symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, as described above, multiple medical opinions of record indicate that the Veteran is not unemployable due to his service-connected knee disabilities and he had only one period of hospitalization for a left knee procedure.  The Board finds, therefore, that the Veteran's service-connected knee disabilities do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to an increased rating for left knee chondromalacia, evaluated as 10 percent disabling (excluding the period of a 100 percent disability rating for post-surgical convalescence from May 23, 2011 to July 1, 2011) is denied.

Entitlement to an increased rating for right knee chondromalacia, evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for left knee arthritis, evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for right knee arthritis, evaluated as 10 percent disabling, is denied.


REMAND

The Veteran contends that an initial rating in excess of 30 percent is warranted for his service-connected PTSD and he is unemployable due to the combined effect of his service-connected disabilities.  

A review of the Veteran's VA treatment records indicate that from January 10, 2013 to January 23, 2013, he was committed to a VA psychiatric unit for suicidal ideation and psychotic features.  The Veteran is entitled to a new VA examination when there is evidence that the condition has likely worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's most recent VA psychiatric examination was conducted in November 2011 with the examiner indicating that the Veteran had only mild or transient psychiatric symptoms.  The evidence suggests that his disability may have chronically worsened.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  Therefore, the Veteran should be provided a VA examination to determine the current severity of his PTSD, including the impact of the disorder on his employability.  Accordingly, the Veteran's claim for TDIU is considered inextricably intertwined and also remanded pending the outcome of the Veteran's claim for a higher rating for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's most recent VA treatment records relative to PTSD that are not already associated with the claims file.  Once obtained, these records should be associated with he claims file.

2.  Schedule the Veteran for a VA psychiatric examination to ascertain the current severity of his psychiatric disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings, a Global Assessment of Functioning (GAF) Scale score and an explanation of the score's meaning in the context of effect on social and occupational adaptability.

The examiner must specifically comment on the impact of the Veteran's psychiatric disability on his ability to obtain and retain employment.  Then, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, whether it is at least as likely as not that his service-connected disabilities, and in particular, his PTSD, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  The examiner should set forth a complete rationale for all findings and conclusions.

3.  Thereafter, the AOJ should readjudicate the Veteran's claim for a higher rating for his PTSD and the claim for TDIU.  If a benefit sought is not granted, the AOJ should provide the Veteran a supplemental statement of the case and an appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


